' NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2009-3228
JOHN-P|ERRE BANE¥,
4 Petitioner,
V.
lVlER|T SYSTEMS PROTECT|ON BOARD,
Respondent.
Petition for review of the Merit Systems Protection Board
in DA1221090164-W-1.
ON MOTlON
0 R D E R
The Department of Justice moves to reform the official caption to designate the
ll/lent Systems Protection Board as the respondent
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent when
the Board's decision concerns solely the procedure or jurisdiction of the B0ard. The
employing agency is designated as the respondent when the B0ard reaches the merits of
the underlying case.
Upon consideration thereof
|T lS ORDERED THAT:
(1) The motion to reform the official caption is granted. The revised official
caption is reflected above
(2) The B0ard should calculate its brief due date from the date of filing of this
order.